Citation Nr: 0324203	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  98-13 643A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from August 1963 to August 
1965.

This appeal originates from a June 1996 rating decision that 
denied as not well grounded the veteran's claim for service 
connection for PTSD.  The veteran submitted a notice of 
disagreement in June 1997, and a statement of the case was 
issued in May 1998.  After requesting a 60-day extension on 
his appeal time in July 1998 to submit supporting evidence, 
the veteran submitted a substantive appeal (VA Form 9) to the 
Board of Veterans' Appeals (Board) in September 1998.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  There is competent medical evidence that establishes that 
the veteran suffers from PTSD.

3.  The record includes a persuasive medical assessment of 
PTSD as a result of personal assault in service, and the 
record includes evidence that tends to corroborate the 
occurrence of the alleged in-service personal assault.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
criteria for service connection for PTSD, secondary to a 
personal assault, have been met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2002). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed 
into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist the claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Regarding VA's duty to assist, there is evidence on file 
showing that the veteran sought psychiatric treatment for two 
years in 1989 prior to being diagnosed with PTSD and is 
currently undergoing sexual trauma counseling at a VA medical 
facility.  These records have not been obtained.  However, 
considering the record in light of the above, and in view of 
the Board's favorable disposition on the claim, the Board 
finds that the passage of the VCAA and implementing 
regulations does not prevent the Board from rendering a 
decision on the veteran's claim for service connection at 
this time, and that all notification and development action 
needed to render a fair decision on that claim has been 
accomplished. 

II.  Background

The veteran's service medical records are devoid of 
psychiatric complaints or treatment.  They show that in 
October 1963, while serving on board the USS Forrestal, the 
veteran reported to sick call complaining of nausea, vomiting 
and abdominal pain.  The physical examination was negative 
except for the abdomen, where there was some voluntary 
guarding overcome with reassurance.  The veteran was admitted 
to the medical ward for three days of bed rest and liquids as 
tolerated.  He improved rapidly and was discharged on the 
third day. 

VA medical records dated in April 1995 show that the veteran 
presented to an outpatient clinic requesting to see a 
psychiatrist for sleep disturbances.  Diagnoses of adjustment 
disorder, alcohol abuse, depression and insomnia are 
reflected in these records.  These records also note that the 
veteran had a long history of upper abdominal pain.

In July 1995, the veteran's private clinical social worker 
from Bensonhurst Guidance Center submitted a letter stating 
that the veteran had been in individual psychotherapy with 
her since July 1994.  She said that the veteran initially 
presented problems with sleep difficulty, fluctuating weight 
loss and periods of random anxiety, but during the course of 
treatment other problems became apparent such as panic 
attacks, paranoid ideations, pathological gambling, spending 
practices and numerous somatic complaints.  She said that the 
veteran was taking medication for anxiety and sleep problems.  
She also noted that he had been substance abuse free for 10 
years.  She indicated that the veteran's extreme high levels 
of anxiety and depression continued to get in the way of the 
veteran maintaining employment and relationships.  She said 
the veteran had been diagnosed with anxiety disorder and 
dysthymia with a host of other somatic, paranoid and 
addictive features.

The RO granted the veteran nonservice-connected pension 
benefits in August 1995.

During a VA psychiatric examination in January 1996, the 
veteran denied being in combat in service and said that he 
had been attached to an air squadron.  He said he had been 
deployed aboard different carriers and while aboard a ship he 
became depressed and could not sleep.  He said he was 
hospitalized for one week in the ship's infirmary and could 
not remember what kind of treatment he received.  He said a 
few months later he had a recurrence of the same symptoms and 
started drinking heavily.  He said he had another recurrence 
of symptoms a few months after that and received no 
treatment.  He reported that while serving in the Navy a 
sailor was killed in an accident which he did not witness and 
placed in a body bag.  He said after service he lived with 
his parents and did not work for several years.  He said he 
felt depressed and did not feel he was employable.  He 
received individual psychotherapy for two years beginning in 
1987 which he found helpful.  His complaints at that time 
included feeling depressed and unable to function with poor 
sleep and hallucinations.  The veteran said that for the past 
four years he had recollections of the sailor who had been 
killed and had images of the body bag.  He also reported 
being a heavy drinker for 20 years, but had maintained 
sobriety for 11 years.  He was diagnosed as having major 
depression - recurrent with psychotic features and alcohol 
dependence (in remission).  The examiner noted that the 
veteran did not fulfill the DSM-III -R criteria for a 
diagnosis of PTSD.

In June 1996, the RO denied as not well grounded the 
veteran's claim for service connection for PTSD.

The veteran submitted a May 1997 statement stating that while 
on active duty on board the USS Forestal from February 
through April 1964, he was sexually abused by two sailors not 
part of his squadron.  He added that he had some repressed 
memory for which he was receiving treatment.

In response to the RO's request for treatment records from 
Bensonhurst Guidance Center, the veteran's social worker in 
July 1997 said that it was the agency's policy to provide 
summaries of an individual's treatment, not to release 
records in their entirety.  She said that the veteran had 
been diagnosed with major depressive disorder, generalized 
anxiety disorder and alcohol dependence, in full remission.  
She went on to say that during the course of treatment a 
diagnosis of PTSD was added when the veteran revealed a 
traumatic incident he had been exposed to in service.  
Specifically, she said that the veteran revealed that he had 
been raped in service while serving aboard a Navy ship.  She 
said the veteran had great difficulty discussing the incident 
which was usually the case with PTSD.  She also said the 
veteran met the criteria under DSM IV for PTSD, including 
reporting exposure to a trauma (the rape) and experiencing 
psychological distress at exposure to any areas resembling 
the trauma.  She added that the veteran avoided any 
association with the trauma such as his reluctance to talk 
about it, and exhibited symptoms of increased arousal 
including sleep disturbance, irritability, concentration 
difficulties and hypervigilance.   

In September 1997, the veteran underwent another VA 
psychiatric examination where he reported the sexual abuse to 
the examiner and said he had not told anyone about the 
incident until a year earlier when he told his therapist.  He 
said he told his therapist and a priest after seeing a movie 
which depicted sexual abuse.  His complaints at the time of 
examination included anxiety and sleep problems.  Following 
the examination the examiner diagnosed the veteran as having 
PTSD with anxiety, alcohol dependence in remission for 13 
years, and stomach ulcers.

In September 1997, the RO received statements from the 
veteran's two brothers who said that the veteran was not the 
same person following his service discharge and his 
character, personality and good nature had changed.  One 
brother said that he never know what happened "until now".

Also in September 1997, the RO received the veteran's 
Enlisted Performance Record showing that his military 
behavior rating was reduced from 3.4 in May 1964 to 2.8 in 
September 1964.  It went back up to 3.4 in November 1964 and 
was 3.2 for the remainder of his service.

The veteran completed a PTSD questionnaire in December 1997 
and attached a narrative describing the personal assault he 
alleges occurred in service.  He said that the incident 
occurred while performing duties on board the USS Forestal 
from October 1963 to November 1963.  He explained that his 
duties included being responsible for the squadron's laundry 
and that on one occasion, while waiting for the laundry, he 
fell asleep.  He said that when he awoke there were two 
sailors present who were both older than him and who were 
drinking scotch and one was smoking pot.  He said that 
everything "went bad" after he refused their advances.  He 
said they assaulted him and threatened to put him in a 
laundry bag and throw him overboard if he told anyone.  He 
said that due to fear and embarrassment he never told anyone 
about the incident, but immediately went to the ship's 
infirmary after the incident complaining of nonexistent 
stomach problems in order to stay in a safe place.

The RO received a May 1998 letter from the veteran's social 
worker at Bensonhurst Guidance Center who said that she took 
over treatment of the veteran about a year earlier when his 
previous caseworker left.  She said that the veteran's 
previous caseworker had diagnosed the veteran as having PTSD 
and that his reported sexual assault seemed credible.  She 
explained that the incident was deeply humiliating for the 
veteran to talk about and he had feared retaliation from his 
attackers.  She said the desire to bury painful memories and 
the ability to repress them was common among victims of 
sexual abuse and that such memories may be revived at a later 
date by an environmental trigger.  She said the veteran's 
experience had been revived after viewing a film depicting 
sexual abuse.  She said the veteran's picture continued to 
meet the criteria for PTSD as described in the DSM IV and 
went through the criteria providing reasons why the veteran 
met them.  

In statements dated in August and September 1998, the 
veteran's brothers contend that they were told by the veteran 
about the sexual assault shortly after it occurred.  One 
brother said that the veteran told him about the assault 
during a phone conversation a few weeks after the incident 
occurred and both brothers promised the veteran they would 
not tell anyone.  

III.  Analysis

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires (1) medical evidence 
establishing a diagnosis of the condition in accordance with 
the provisions of 38 C.F.R. § 4.125(a); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  The regulation governing service connection for 
PTSD was revised twice during the pendency of this appeal-
effective March 7, 1997, in conformity with the decision in 
Cohen v. Brown, 10 Vet. App. 128 (1997), in pertinent part, 
eliminating the necessity for a "clear" diagnosis of the 
condition), and effective May 7, 2002, to include discussion 
of evidence necessary to establish a stressor based on 
personal assault.  In view of the Board's favorable 
disposition of the claim, the Board finds that the veteran is 
not prejudiced by consideration of the claim in light of the 
current version of 38 C.F.R. § 3.304(f).  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1995).]

In this case, the veteran has alleged an incident, while on 
board the USS Forestal, in which two servicemen sexually 
assaulted him.  Various diagnoses of PTSD are of record and 
based upon the occurrence of this alleged in-service sexual 
assault.  In this regard, a September 1997 VA examiner 
diagnosed the veteran as having PTSD and specifically 
referred to the veteran's alleged underlying stressor of the 
sexual assault on the carrier.  In addition, the veteran's 
caseworkers from a private mental health clinic, Bensonhurst 
Guidance Center, clearly relate the veteran's PTSD to the 
reported inservice sexual assault.  There is no medical 
evidence of record that conflicts with these medical 
findings.

As indicated above, the record clearly establishes two of the 
three criteria under 38 C.F.R. § 3.304(f):  a current 
diagnosis of PTSD and medical evidence linking such diagnosis 
to the veteran's reported in-service stressor.  However, this 
case turns on whether the remaining criterion needed to 
establish service connection for PTSD--credible supporting 
evidence that the veteran's reported in-service stressor 
actually occurred-is established.  See Cohen, 10 Vet. App. 
at 142.  As indicated above, during the course of the appeal 
in May 2002, the Department promulgated, via regulation, 
administrative directives as to the type of evidence needed 
to corroborate an alleged personal assault in service.  See 
38 C.F.R. § 3.304(f)(3).  This regulation provides that if a 
PTSD claim is based on in-service personal assault, evidence 
from sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  38 C.F.R. § 3.304(f)(3) 
(2002).  

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  Id.

VA will not deny a post-traumatic stress disorder claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing the claimant the opportunity to furnish this 
type of evidence or advise VA of potential sources of such 
evidence.  VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  Id.

After carefully analyzing the evidence of record in light of 
the above criteria, and affording the veteran the benefit of 
the doubt (see 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102), the 
Board finds the evidence of record tends to corroborate the 
occurrence of the veteran's claimed in-service personnel 
assault.  In this case, there are no in-service records to 
actually document the alleged assault.  However, there is 
objective evidence that appears consistent with the veteran's 
assertions.    

A service medical record dated in October 1963 is consistent 
with the veteran's report that he went to the infirmary 
following the attack complaining of nonexistent stomach pains 
in order to be in a safe place.  The October 1963 record 
reflects the veteran's complaints of nausea, vomiting and 
stomach pain, and shows a fairly negative examination.  This 
report is consistent in time to the date of the alleged 
assault somewhere between October and November 1963.

As to behavioral changes, the veteran points to evidence 
showing deterioration in his work performance which he 
relates to the assault.  In this regard, the veteran's 
Enlisted Performance Record shows that the veteran's military 
behavior rating was at its lowest in September 1964 with a 
rating of 2.8.  This is down from a rating of 3.4 in May 1964 
and down from ratings of 3.2-3.4 between November 1964 and 
August 1965.  Although this low rating in September 1964 is 
not consistent with timing of the alleged assault in October 
or November of 1963, it is consistent with the veteran's 
report (during a January 1996 examination) that he suffered 
from recurrences of this incident in the form of depression, 
sleeplessness and drinking, that were a few months apart.  
Thus, it is quite plausible that the deterioration in the 
veteran's military behavior in September 1964 resulted from a 
recurrence of symptoms related to the assault.

While the foregoing evidence does not corroborate every 
detail of the veteran's alleged stressor, the Board finds 
that the evidence appears consistent with the veteran's 
assertions.  The Board emphasizes, moreover, that 
corroboration of every detail of a claimed stressor is not 
required.  See Pentecost v. Principi, 16 Vet. App.124 (2002); 
Suozzi v. Brown, 10 Vet. App. App. 307, 311 (1997).  The 
Board notes that there is nothing in the record that 
specifically contradicts the veteran's account of events in 
service. 

The Board notes that the veteran's two brothers each 
submitted statements in September 1998 asserting that the 
veteran told them about the sexual assault as early as a few 
weeks after it occurred.  However, the credibility of these 
statements is somewhat compromised by an earlier statement 
made by one of the brothers, in September 1997, that 
following service the veteran was different and he "never 
knew what happened until now".  This indicates that the 
veteran's brother did not have prior knowledge of the 
assault.  Additional evidence that tends to negate the 
brothers' assertions as to knowing about the incident shortly 
after its occurrence is the September 1997 VA examiner's 
report noting that the veteran did not tell anyone about the 
incident until confiding in his therapist about one year 
earlier.  

Finally, the Board has considered the fact that there is no 
evidence of medical treatment for a psychiatric disorder for 
many years following service.  The Board acknowledges, 
however, that PTSD is typically a psychiatric disability of 
delayed onset.  Pertinent to the facts of this case, 
moreover, medical examiners have commented that the veteran 
has, based upon the personal nature of the assault, withheld 
revealing details to others, and repressed and withheld for 
many years painful memories of the in-service trauma, to his 
apparent detriment.  

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. 
§ 3.102; see also 38 U.S.C.A. § 5107(b).  In view of the 
foregoing, and affording the veteran the benefit of the 
doubt, the Board concludes that the three criteria for 
establishing service connection are met.  As such, service 
connection for PTSD, due to in-service personal assault, is 
warranted.  


ORDER

Service connection for post-traumatic stress disorder is 
granted.  



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



